Citation Nr: 1021984	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post excision left foot neuroma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 until June 
2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, the Board remanded the Veteran's claim.  
The agency of original jurisdiction (AOJ) continued the 
previous denial of the claim in a February 2010 supplemental 
statement of the case (SSOC).  Accordingly, the Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The evidence of record raises claims for rating increases for 
a service-connected left shoulder disability and a left leg 
post shrapnel wound, as indicated in the Veteran's letter 
dated in February 2005.  These matters are not before the 
Board because they have not been prepared for appellate 
review.  Accordingly, these matters are REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his August 2005 VA Form 9, the Veteran reported that his 
service-connected status post excision left foot neuroma 
rating should be greater due to his daily pain associated 
with the excision.  He also reported that since his May 2003 
VA examination, he had been reevaluated by a doctor at 
MacDill Air Force Base Hospital in relation to his foot 
disability.  

The Board remanded this case in February 2008 for the RO/AMC 
to obtain outstanding medical records from the MacDill Air 
Force Base Hospital.

A review of the Veteran's claims folder reveals that no 
records from the MacDill Air Force Base Hospital have been 
properly identified and associated with the Veteran's claims 
folder, and are clearly relevant to his claim.  See Stegall 
v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  Although medical records from the VAMC in Tampa, 
Florida were obtained and associated with the Veteran's 
claims folder, there is no indication that these included 
records from the MacDill Air Force Base Hospital.  In light 
of the foregoing, the Board finds that another attempt should 
be made to identify and associate these records with the 
Veteran's claims folder.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to report.  See 38 C.F.R. § 3.655 (2009).

In addition, a review of the record reveals that the 
Veteran's last VA examination for his left foot disability 
was conducted in May 2003, over seven years ago.  VA's duty 
to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined that Board should have 
ordered contemporaneous examination of Veteran because a 23- 
month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating).  Because 
the current level of the Veteran's disability is unclear, the 
Board believes that another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. 	The RO/AMC will afford the Veteran 
an appropriate 
period of time in which to obtain the 
records of the MacDill Air Force Base 
Hospital doctor identified by him in 
his August 2005 VA Form 9 as having 
reevaluated his disability.  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.

2.	The RO/AMC should then schedule the 
Veteran for an examination in order to 
determine the current severity of the 
residuals of the status post excision, 
left foot neuroma.  The examiner should 
set forth all symptomatology associated 
with the Veteran's residuals of the 
status post excision, left foot 
neuroma.  The examiner should also 
discuss whether the symptomatology 
associated with the residuals of status 
post left foot neuroma should be 
classified as moderate, moderately 
severe, or severe, and whether actual 
loss of use of the left foot exists.

Specific findings should be made with 
respect to the location, size and shape 
of the surgical scar on the Veteran's 
left foot identified in the May 2003 VA 
examination with a detailed description 
of any associated pain or tenderness as 
well as the presence of any 
disfigurement or any limitations caused 
by any adhesions or nerve impairment.    

The claims folder should be made 
available and reviewed by the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed shall be provided.  The 
report of the examination should be 
associated with the Veteran's VA claims 
folder.
	
 3.	After undertaking any additional 
development deemed by it to be 
appropriate, the RO/AMC should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



